WinbosNe,'J.
Appellants in challenging the action of the trial court in rendering judgment on the pleadings in favor of defendants, make these valid contentions which are determinative of this appeal: First, that the arbitration agreement here involved is in accordance with procedure at common law and not with that prescribed in the Uniform Arbitration Act, G.S. 1-544, et seq., Andrews v. Jordan, 205 N. C. 618, 172 S. E. 319; Copney v. Paries, 212 N. C. 217, 193 S. E. 21; and that, hence, the motion for judgment on the pleadings must be considered in the light of the common law. Secondly, that at common law a submission to arbitration might be revoked by any party thereto at any time before the award was rendered, and that “the revocation to be effective must be express unless there is a revocation by implication of law, and in case of express revocation, in order to make it complete, notice must be given to the arbitrators,” and that “it is ineffective until this has been done.” See Williams v. Mfg. Co., 153 N. C. 7, 69 S. E. 902, and Tarpley v. Arnold, 226 N. C. 679, 40 S. E. (2) 33. And, thirdly, that in the light of the first and second contentions, the pleadings raise an issue or issues of fact as to whether plaintiffs have brought themselves within the principles above enunciated in respect to revocation of an arbitration.
For reasons stated, there is error in the judgment below.
Error and remanded.